                                                                              E-FILED
                                             Wednesday, 06 February, 2019 04:03:48 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
            OF THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )
                                      )     Case No. 16-cr-20044
EDWIN J. GIRE and GRAYSON             )
ENTERPRISES, INC. d/b/a GIRE          )
ROOFING,                              )
                                      )
                Defendants.           )

             PRELIMINARY ORDER OF FORFEITURE

     Pursuant to 18 U.S.C. § 982 and Rule 32.2 of the Federal

Rules of Criminal Procedure, the Court finds as follows:

     1.   The Indictment herein sought forfeiture, pursuant to 18

U.S.C. § 982(a)(6), of any property that was used to facilitate, or was

intended to facilitate, the commission of any offense alleged in the

Indictment of which Defendants were convicted, including, but not

limited to, the real property identified as 309 West Hensley Road,

Champaign, Illinois 61822.

     2.   On January 31, 2018, following a bench trial,

Defendants, Edwin J. Gire and Grayson Enterprises, Inc., were




                              Page 1 of 4
convicted of the offenses alleged in Counts 5 through 7 of the

Indictment.

     3.    Based upon the evidence presented at trial, the

Government has established the requisite nexus between the real

property to be forfeited and the offenses charged in Counts 5

through 7 of the Indictment, of which the Defendants have been

convicted, and that said property is, therefore, subject to forfeiture

to the United States.

     Accordingly, it is hereby ordered, adjudged, and decreed as

follows:

     A.    All right, title, and interest in and to the real property

identified as 309 West Hensley Road, Champaign, Illinois 61822 is

hereby forfeited to the United States subject to the provisions of 18

U.S.C. § 982, incorporating by reference the provisions of 21 U.S.C.

§ 853, and the United States is hereby authorized to seize said

property for disposition in accordance with law.

     B.    The above-mentioned property is to be held by the United

States until further Order of this Court.

     C.    Pursuant to 21 U.S.C. § 853, the United States shall, to

the extent practicable, provide direct written notice to any persons


                              Page 2 of 4
known to have alleged an interest in the seized property, and shall

publish notice of this Order and the Government’s intent to dispose

of the property in the manner prescribed by the Attorney General,

and notice that any person, other than the Defendant, having or

claiming a legal interest in the property must file a petition with the

Court and serve a copy on John D. Hoelzer, Assistant United States

Attorney, within thirty (30) days of the final publication of notice or

of receipt of actual notice, whichever is earlier. This notice shall

state that the petition shall be for a hearing to adjudicate the

validity of the petitioner’s alleged interest in the property, shall be

signed by the petitioner under penalty of perjury, and shall set forth

the nature and extent of the petitioner’s right, title, or interest in

the forfeited property and any additional facts supporting the

petitioner’s claim and the relief sought. Publication may consist of

posting notice for a period of thirty (30) days on www.forfeiture.gov,

an internet site maintained by the U.S. Department of Justice.

     D.      Upon adjudication of all third-party interest, this Court

will enter a Final Order of Forfeiture pursuant to 21 U.S.C. §

853(n)(1).




                               Page 3 of 4
ENTER: February 6, 2019

                           /s/ Sue E. Myerscough
                      U.S. District Judge Sue E. Myerscough




                          Page 4 of 4
